Title: To George Washington from Lawrence Kortright, 10 October 1785
From: Kortright, Lawrence
To: Washington, George



Good Sir
New York 10th Octor 1785

Give me leave to address myself to your Excellency, in order to put in my power to get settled my Acct against the United States, in regard to my Sloop Hester, wch Capt Randall, at perticular request of your Excellency, had in the Service for an Arm’d Vessell, wch was taken into pay the 8th April 1776 & discharg’d the 23d August, wch has been Valued And apprais’d by the Wardens of this port wch will undoubtedly be paid. on my Sloop Hester being discharg’d, it was thought proper to dispose of her, w[it]h her warlike stores, for fear of her falling into the hands of the British. Accordingly She was apprais’d for Twenty Eight

   Hundred pounds, wch Mr Isaac Sears took at the appraisement, & says he gave Col. Moiland his obligation for the Same; payable to your Excellency, Col. Moiland Says, if so, it must have been lost w[it]h the papers he sent to Brunswick. The Wardens of this port have valued my Sloop w[it]h [t]he Tackel, at Eleven Hundred & Eighty one pounds, so that a Ballance of Sixteen Hundred & Nineteen pounds is in Favor of the States, w[it]h Interest. I shall esteem it a particular kindness done me; if your Excellency will be kind enough to order, in w[ha]t way I shall get payment for my Vessell. Your Goodness in this, will much Oblige your Excellency’s Very Humble Sert

Lawrence Kortright

